Name: Commission Implementing Regulation (EU) 2017/1594 of 25 September 2017 adding to the 2017 fishing quotas certain quantities withheld in the year 2016 pursuant to Article 4(2) of Council Regulation (EC) No 847/96
 Type: Implementing Regulation
 Subject Matter: fisheries
 Date Published: nan

 26.9.2017 EN Official Journal of the European Union L 247/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1594 of 25 September 2017 adding to the 2017 fishing quotas certain quantities withheld in the year 2016 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation (EC) No 847/96, Member States may ask the Commission, before 31 October of the year of application of a fishing quota allocated to them, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission is to add to the relevant quota the quantity withheld. (2) Council Regulations (EU) No 1367/2014 (2), (EU) 2015/2072 (3), (EU) 2016/72 (4) and (EU) 2016/73 (5) fix fishing quotas for certain stocks for 2016 and specify which stocks may be subject to the measures provided for in Regulation (EC) No 847/96. (3) Council Regulations (EU) 2016/1903 (6), (EU) 2016/2285 (7), (EU) 2016/2372 (8) and (EU) 2017/127 (9) fix fishing quotas for certain stocks for 2017. (4) Certain Member States have requested, before 31 October 2016, pursuant to Article 4(2) of Regulation (EC) No 847/96, that part of their quotas for 2016 be withheld and transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quotas for 2017. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed for 2017 in Regulations (EU) 2016/1903, (EU) 2016/2285, (EU) 2016/2372 and (EU) 2017/127 are increased as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 115, 9.5.1996, p. 3. (2) Council Regulation (EU) No 1367/2014 of 15 December 2014 fixing for 2015 and 2016 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks (OJ L 366, 20.12.2014, p. 1). (3) Council Regulation (EU) 2015/2072 of 17 November 2015 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 1221/2014 and (EU) No 2015/104 (OJ L 302, 19.11.2015, p. 1). (4) Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 (OJ L 22, 28.1.2016, p. 1). (5) Council Regulation (EU) 2016/73 of 18 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks in the Black Sea (OJ L 16, 23.1.2016, p. 1). (6) Council Regulation (EU) 2016/1903 of 28 October 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2016/72 (OJ L 295, 29.10.2016, p. 1). (7) Council Regulation (EU) 2016/2285 of 12 December 2016 fixing for 2017 and 2018 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks and amending Council Regulation (EU) 2016/72 (OJ L 344, 17.12.2016, p. 32). (8) Council Regulation (EU) 2016/2372 of 19 December 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 352, 23.12.2016, p. 26). (9) Council Regulation (EU) 2017/127 of 20 January 2017 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters (OJ L 24, 28.1.2017, p. 1). ANNEX Country ID Stock Id Species Zone name Final Quota 2016 (1) (in tonnes) Catches 2016 (in tonnes) Special Condition (2) catches 2016 (in tonnes) % final quota Transferred quantity (in tonnes) (1) (2) (3) (4) (5) (6) (7) (8) (9) BE ANF/*8ABDE Anglerfish VIIIa, VIIIb, VIIId and VIIIe (special condition to ANF/07.) 309,700 216,035 0 69,76 30,970 BE ANF/07. Anglerfish VII 2 218,799 963,469 216,035 53,16 221,880 BE ANF/2AC4-C Anglerfish Union waters of IIa and IV 323,586 253,275 0 78,27 32,359 BE COD/07A. Cod VIIa 3,014 2,972 0 98,74 0,042 BE COD/07D. Cod VIId 84,350 38,484 0 45,62 8,435 BE COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X; Union waters of CECAF 34.1.1 208,654 96,732 0 46,36 20,865 BE HAD/07A. Haddock VIIa 30,888 4,792 0 15,51 3,089 BE HAD/2AC4. Haddock IV; Union waters of IIa 388,690 52,557 0 13,52 38,869 BE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 14,500 0 0 0 1,450 BE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 10,820 0 0 0 1,082 BE HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 96,268 90,043 0 93,53 6,225 BE HER/4CXB7D Herring IVc, VIId 96,806 27,538 0 28,45 9,681 BE HKE/2AC4-C Hake Union waters of IIa and IV 64,533 58,943 0 91,34 5,590 BE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 87,948 14,994 0 17,05 8,795 BE HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 19,653 7,055 0 35,90 1,965 BE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 10,500 0 0 0 1,050 BE LEZ/*8ABDE Megrims VIIIa, VIIIb, VIIId and VIIIe (special condition to LEZ/07.) 24,650 13,582 0 55,10 2,465 BE LEZ/07. Megrims VII 714,228 289,228 13,582 42,40 71,423 BE LEZ/2AC4-C Megrims Union waters of IIa and IV 39,690 1,107 0 2,79 3,969 BE LIN/04-C. Ling Union waters of IV 14,325 13,837 0 96,56 0,488 BE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 87,197 39,283 0 45,05 8,720 BE MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 148,067 98,842 0 66,75 14,807 BE NEP/07. Norway lobster VII 25,706 3,549 0 13,80 2,571 BE NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 034,445 865,793 0 83,70 103,445 BE NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 0,556 0,135 0 24,11 0,056 BE PLE/07A. Plaice VIIa 119,950 81,805 0 68,20 11,995 BE PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 8 741,594 6 671,572 0 76,32 874,159 BE PLE/7DE. Plaice VIId and VIIe 2 572,341 2 391,514 0 92,97 180,827 BE PLE/7FG. Plaice VIIf and VIIg 246,573 243,563 0 98,78 3,010 BE PLE/7HJK. Plaice VIIh, VIIj and VIIk 7,000 6,800 0 97,14 0,200 BE SOL/07D. Common sole VIId 1 059,558 799,452 0 75,45 105,956 BE SOL/07E. Common sole VIIe 47,483 46,460 0 97,85 1,023 BE SOL/24-C. Common sole Union waters of IIa and IV 987,520 776,745 0 78,66 98,752 BE SOL/7HJK. Common sole VIIh, VIIj and VIIk 102,832 91,307 0 88,79 10,283 BE SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 466,900 0,045 0 0,01 46,690 BE WHG/07A. Whiting VIIa 1,008 0,349 0 34,55 0,101 BE WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 398,435 331,498 0 83,20 39,844 DE ANF/07. Anglerfish VII 402,107 361,372 0 89,87 40,211 DE ANF/2AC4-C Anglerfish Union waters of IIa and IV 257,827 208,822 29,900 92,59 19,105 DE ARU/1/2. Greater silver smelt Union and international waters of I and II 26,667 0 0 0 2,667 DE ARU/34-C Greater silver smelt Union waters of III and IV 42,950 38,578 0 89,82 4,295 DE ARU/567. Greater silver smelt Union and international waters of V, VI and VII 957,500 228,429 0 23,86 95,750 DE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 54,445 0 0 0 5,445 DE GHL/2A-C46 Greenland halibut Union waters of IIa and IV; Union and international waters of Vb and VI 13,428 0,094 0 0,70 1,343 DE HAD/2AC4. Haddock IV; Union waters of IIa 1 598,126 214,463 336,919 34,50 159,813 DE HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 213,954 125,846 0 58,82 21,395 DE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 8,652 0 0 0 0,865 DE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 24,734 0 0 0 2,473 DE HER/03A. Herring IIIa 265,392 124,802 140,000 99,78 0,590 DE HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 2 582,952 1 882,490 700,112 99,99 0,350 DE HER/4AB. Herring Union and Norwegian waters of IV north of 53o 30 ² N 31 349,516 0 31 221,226 99,59 128,290 DE HER/4CXB7D Herring IVc, VIId 12 870,830 12 870,790 0 100,00 0,040 DE HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 1 028,795 1 028,190 0 99,94 0,605 DE HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 422,350 418,670 0 99,13 3,680 DE HKE/2AC4-C Hake Union waters of IIa and IV 471,421 418,949 4,550 89,83 47,142 DE HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 0,630 0,001 0 0,16 0,063 DE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 49,872 49,868 0 100,00 0,004 DE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 15 890,946 11 420,914 248,027 73,43 1 589,095 DE LEZ/2AC4-C Megrims Union waters of IIa and IV 7,556 1,434 0 18,97 0,756 DE LIN/04-C. Ling Union waters of IV 43,004 42,619 0 99,11 0,385 DE LIN/1/2. Ling Union and international waters of I and II 8,849 0,112 0 1,27 0,885 DE LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 1,514 0,874 0 57,88 0,151 DE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 101,993 0,213 0 0,21 10,199 DE MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 309,957 307,306 1,372 99,59 1,279 DE MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 669,453 0 669,000 99,93 0,453 DE NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 166,979 861,652 0 73,84 116,698 DE NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 24,223 0 0 0 2,422 DE PLE/03AN. Plaice Skagerrak 44,000 14,001 0 31,82 4,400 DE PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 7 855,350 4 283,585 87,094 55,64 785,535 DE POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 7 169,315 6 313,146 0 88,06 716,932 DE SOL/24-C. Common sole Union waters of II and IV 958,055 860,914 0 89,86 95,806 DE SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 20,852 17,962 0 86,15 2,085 DE SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 6 113,469 5 550,286 0 90,79 563,183 DE USK/04-C. Tusk Union waters of IV 21,111 1,937 0 9,18 2,111 DE USK/1214EI Tusk Union and international waters of I, II and XIV 6,615 0 0 0 0,662 DE USK/3A/BCD Tusk IIIa, Union waters of Subdivisions 22-32 7,777 1,883 0 24,20 0,778 DE USK/567EI. Tusk Union and international waters of V, VI and VII 0,533 0 0 0 0,053 DE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 21 404,394 16 987,501 2 941,314 93,11 1 475,579 DE WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 1,022 0 0 0 0,102 DK ANF/2AC4-C Anglerfish Union waters of IIa and IV 1 002,207 903,050 0 90,11 99,157 DK ARU/34-C Greater silver smelt Union waters of III and IV 987,237 80,360 0 8,14 98,723 DK ARU/567. Greater silver smelt Union and international waters of V, VI and VII 28,386 0 0 0 2,839 DK GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 17,823 0 0 0 1,782 DK HAD/2AC4. Haddock IV; Union waters of IIa 2 622,323 296,010 947,280 47,41 262,232 DK HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 3 399,781 979,190 0 28,80 339,978 DK HER/03A. Herring IIIa 16 538,070 4 397,850 11 276,810 94,78 863,410 DK HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 5 090,803 0 4 573,710 89,84 509,080 DK HER/4AB. Herring Union and Norwegian waters of IV north of 53o 30 ² N 111 601,850 0 109 592,460 98,20 2 009,390 DK HER/4CXB7D Herring IVc, VIId 38,040 26,000 0 68,35 3,804 DK HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 24,248 23,290 0 96,04 0,958 DK HKE/2AC4-C Hake Union waters of IIa and IV 2 205,572 1 918,800 0 87,00 220,557 DK HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 1 183,897 596,290 0 50,37 118,390 DK JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 8 352,042 6 589,750 0 78,90 835,204 DK LEZ/2AC4-C Megrims Union waters of IIa and IV 37,379 33,130 0 88,63 3,738 DK LIN/04-C. Ling Union waters of IV 234,624 221,470 0 94,40 13,154 DK LIN/1/2. Ling Union and international waters of I and II 8,889 0 0 0 0,889 DK LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 75,663 75,650 0 99,99 0,013 DK LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 7,666 0 0 0 0,767 DK MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 10 221,350 10 217,700 0 99,96 3,650 DK NEP/2AC4-C Norway lobster Union waters of IIa and IV 817,906 664,100 0 81,19 81,791 DK NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 8 513,239 3 443,420 0 40,45 851,324 DK PLE/03AN. Plaice Skagerrak 9 234,000 7 965,920 0 86,27 923,400 DK PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 27 010,440 8 322,930 8 221,190 61,25 2 701,044 DK PLE/3BCD-C Plaice Union waters of Subdivisions 22-32 2 777,000 0 1 449,540 52,20 277,700 DK POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 4 098,840 4 082,810 0 99,61 16,030 DK POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 0,553 0,490 0 89,09 0,055 DK PRA/03A. Northern prawn IIIa 3 980,110 1 808,970 0 45,45 398,011 DK PRA/2AC4-C Northern prawn Union waters of IIa and IV 2 020,511 84,900 0 4,20 202,051 DK SOL/24-C. Common sole Union waters of II and IV 400,031 354,730 0 88,68 40,003 DK SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 351,919 294,000 0 83,54 35,192 DK SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 225 446,534 193 642,490 4 508,050 87,89 22 544,653 DK SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 19 193,519 0 18 384,730 95,79 808,789 DK USK/04-C. Tusk Union waters of IV 71,110 2,550 0 3,59 7,111 DK USK/3A/BCD Tusk IIIa; Union waters of Subdivisions 22-32 16,666 0,980 0 5,88 1,667 DK WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 37 993,579 37 697,920 55,220 99,37 240,439 EE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 8,000 0 0 0 0,800 EE GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 17,700 0 0 0 1,770 EE HER/03D.RG Herring Subdivision 28.1 17 344,681 15 814,213 0 91,18 1 530,468 EE HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 22 032,739 0 17 954,491 81,49 2 203,274 EE SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 25 483,938 0 23 686,938 92,95 1 797,000 ES ALF/3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 86,159 79,185 0 91,90 6,974 ES ANE/08. Anchovy VIII 23 109,313 18 114,436 0 78,39 2 310,931 ES ANF/07. Anglerfish VII 3 238,638 2 816,873 0 86,98 323,864 ES ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 1 417,906 1 109,162 0 78,23 141,791 ES ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 2 084,448 1 840,535 0 88,30 208,445 ES BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 189,772 170,751 0 89,98 18,977 ES BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 372,764 256,851 0 68,91 37,276 ES BSF/8910- Black scabbardfish Union and international waters of VIII, IX and X 24,004 16,419 0 68,41 2,400 ES GFB/*567- Greater forkbeard Union and international waters of V, VI, VII (special condition to GFB/89-) 23,200 0 0 0 2,320 ES GFB/*89- Greater forkbeard Union and international waters of VIII and IX (special condition to GFB/567-) 56,480 0 0 0 5,648 ES GFB/567- Greater forkbeard Union and international waters of V, VI and VII 838,956 636,929 0 75,92 83,896 ES GFB/89- Greater forkbeard Union and international waters of VIII and IX 314,145 240,541 0 76,57 31,415 ES GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 60,000 16,575 0 27,63 6,000 ES HAD/5BC6A. Haddock Union and international waters of Vb and VIa 37,000 33,380 0 90,22 3,620 ES HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 13,250 0 0 0 1,325 ES HKE/*57-14 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV (special condition to HKE/8ABDE.) 3 600,000 3 239,966 0 90,00 360,000 ES HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 21 613,674 18 110,104 0 83,79 2 161,367 ES HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 13 974,098 8 590,624 0 84,66 1 397,410 ES HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 7 828,772 7 300,102 0 93,25 528,670 ES JAX/*08C2. Horse mackerel and associated by-catches VIIIc (special condition to JAX/2A-14) 6 161,750 0 0 0 616,175 ES JAX/08C. Horse mackerel VIIIc 16 808,010 14 013,384 0 83,37 1 680,801 ES JAX/09. Horse mackerel IX 19 318,456 16 196,373 56,597 84,13 1 931,846 ES JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 11 425,750 1 084,024 0 9,49 1 142,575 ES LEZ/07. Megrims VII 5 185,698 2 926,165 147,901 59,28 518,570 ES LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 643,957 168,617 0 26,18 64,396 ES LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 568,536 472,289 0 83,07 56,854 ES LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 1 350,799 791,663 0 58,61 135,080 ES LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 2 553,949 1 456,575 0 57,03 255,395 ES MAC/*08B. Mackerel VIIIb (special condition to MAC/8C3411) 3 165,200 1 193,342 0 37,70 316,520 ES MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 30 386,046 26 339,229 1 259,745 90,83 2 787,072 ES NEP/*07U16 Norway lobster Functional Unit 16 of ICES Subarea VII (special condition to NEP/07.) 306,000 39,181 0 12,80 30,600 ES NEP/07. Norway lobster VII 104,209 19,411 39,181 56,22 10,421 ES NEP/08C. Norway lobster VIIIc 42,519 21,960 0 51,65 4,252 ES NEP/5BC6. Norway lobster VI; Union and international waters of Vb 86,247 0,025 0 0,03 8,625 ES NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 14,121 0,735 0 5,21 1,412 ES NEP/9/3411 Norway lobster IX and X; Union waters of CECAF 34.1.1 85,429 58,298 0 68,24 8,543 ES POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 18,777 14,964 0 79,68 1,878 ES RTX/*5B67- Roughhead and roundnose grenadier Union and international waters of Vb, VI and VII (special condition to RTX/8X14-) 310,975 0 140,867 45,30 31,098 ES RTX/5B67- Roughhead and roundnose grenadier Union and international waters of Vb, VI and VII 210,600 0 189,539 90,00 21,060 ES RTX/8X14- Roughhead and roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 3 459,300 0 1 150,022 33,24 345,930 ES SBR/09- Red seabream Union and international waters of IX 152,223 50,325 11,520 40,63 15,222 ES SBR/10- Red seabream Union and international waters of X 5,690 0 0 0 0,569 ES SBR/678- Red seabream Union and international waters of VI, VII and VIII 139,983 129,374 0 92,42 10,609 ES SOL/8AB. Common sole VIIIa and VIIIb 5,241 4,463 0 85,17 0,524 ES USK/567EI. Tusk Union and international waters of V, VI and VII 91,001 81,850 0 89,95 9,100 ES WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 120,917 11,989 0 9,91 12,092 ES WHB/8C3411 Blue whiting VIIIc, IX and X; Union waters of CECAF 34.1.1 40 088,620 22 559,271 0 56,27 4 008,862 ES WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 1,111 0 0 0 0,111 FI HER/30/31. Herring Subdivisions 30-31 131 578,750 0 109 667,868 83,35 13 157,875 FI HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 40 904,402 0 31 788,861 77,72 4 090,440 FR ALF/3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 20,011 8,675 0 43,35 2,001 FR ANE/08. Anchovy VIII 5 469,791 2 111,036 0 38,59 546,980 FR ANF/*56-14 Anglerfish VI; Union and international waters of Vb; international waters of XII and XIV (special condition to ANF/2AC4-C) 8,880 0 0 0 0,888 FR ANF/*8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe (special condition to ANF/07.) 2 186,250 0 0 0 218,625 FR ANF/07. Anglerfish VII 19 428,235 15 511,120 0 79,84 1 942,824 FR ANF/2AC4-C Anglerfish Union waters of IIa and IV 78,940 37,205 0 47,13 7,894 FR ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 8 556,718 6 560,858 0 76,67 855,672 FR ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 57,770 21,208 0 36,71 5,777 FR ARU/1/2. Greater silver smelt Union and international waters of I and II 8,889 0,007 0 0,08 0,889 FR ARU/34-C Greater silver smelt Union waters of III and IV 7,778 0,416 0 5,35 0,778 FR ARU/567. Greater silver smelt Union and international waters of V, VI and VII 7,778 0,131 0 1,68 0,778 FR BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 3 966,780 1 084,782 0 27,35 396,678 FR BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 3 134,437 2 431,924 0 77,59 313,444 FR BSF/8910- Black scabbardfish Union and international waters of VIII, IX and X 32,222 3,023 0 9,38 3,222 FR COD/07A. Cod VIIa 1,122 0,039 0 3,48 0,112 FR COD/07D. Cod VIId 1 803,814 278,879 0 15,46 180,381 FR COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 3 456,382 2 076,318 0 60,07 345,638 FR GFB/*567- Greater forkbeard Union and international waters of V, VI, VII (special condition to GFB/89-) 1,584 0 0 0 0,158 FR GFB/*89- Greater forkbeard Union and international waters of VIII and IX (special condition to GFB/567-) 37,576 10,290 0 27,38 3,758 FR GFB/1012- Greater forkbeard Union and international waters of X and XII 11,100 0 0 0 1,111 FR GFB/1234- Greater forkbeard Union and international waters of I, II, III and IV 11,100 1,309 0 11,79 1,111 FR GFB/567- Greater forkbeard Union and international waters of V, VI and VII 790,137 418,408 10,290 54,26 79,014 FR GFB/89- Greater forkbeard Union and international waters of VIII and IX 19,966 19,110 0 95,69 0,856 FR GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 454,207 333,762 0 73,48 45,421 FR HAD/07A. Haddock VIIa 94,946 1,253 0 1,32 9,495 FR HAD/2AC4. Haddock IV; Union waters of IIa 1 413,967 122,309 0,162 8,66 141,397 FR HAD/5BC6A. Haddock Union and international waters of Vb and VIa 564,183 62,099 0 11,01 56,418 FR HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 361,080 0 0 0 36,108 FR HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 4 826,377 4 677,595 0 96,92 148,782 FR HER/*04B. Herring IVc, VIId (special condition to HER/4CXB7D) 8 620,500 625,00 0 7,25 862,050 FR HER/4AB. Herring Union and Norwegian waters of IV north of 53o 30 ² N 20 364,726 0 20 356,227 99,96 8,499 FR HER/4CXB7D Herring IVc, VIId 14 488,797 13 833,239 625,000 99,79 30,558 FR HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 22,818 0 0 0 2,282 FR HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 599,950 0 0 0 59,995 FR HKE/*57-14 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV (special condition to HKE/8ABDE.) 7 025,100 2 094,372 0 29,81 702,510 FR HKE/*8ABDE Hake VIIIa, VIIIb, VIIId and VIIIe (special condition to HKE/571214) 3 167,200 0 0 0 316,720 FR HKE/2AC4-C Hake Union waters of IIa and IV 2 590,813 2 152,577 0 83,09 259,081 FR HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 27 505,110 23 573,508 0 85,71 2 750,511 FR HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 29 766,569 16 543,308 2 094,372 62,61 2 976,657 FR HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 751,842 233,154 0 31,01 75,184 FR JAX/*08C2 Horse mackerel and associated by-catches VIIIc (special condition to JAX/2A-14) 2 238,550 0 0 0 223,855 FR JAX/*4BC7D Horse mackerel and associated by-catches Union waters of IVb, IVc and VIId (special condition to JAX/2A-14) 430,155 0 0 0 43,016 FR JAX/08C. Horse mackerel VIIIc 292,381 2,788 0 0,95 29,238 FR JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 8 467,832 3 391,753 674,153 48,02 846,783 FR LEZ/07. Megrims VII 7 390,924 3 732,010 408,985 56,03 739,092 FR LEZ/2AC4-C Megrims Union waters of IIa and IV 46,775 14,788 0 31,61 4,678 FR LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 2 514,716 188,801 0 7,51 251,472 FR LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 1 423,855 1 123,495 0 78,90 142,386 FR LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 67,252 2,535 0 3,77 6,725 FR LIN/1/2. Ling Union and international waters of I and II 8,929 5,972 0 66,88 0,893 FR LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 3 756,577 1 870,324 0 49,79 375,658 FR MAC/*08B. Mackerel VIIIb (special condition to MAC/8C3411) 21,200 0 0 0 2,120 FR MAC/*3A4BC Mackerel IIIa and IVbc (special condition to MAC/2A34.) 1 516,750 0 0 0 151,675 FR MAC/*4A-EN Mackerel Union waters of IIa; Union and Norwegian waters of IVa.(special condition to MAC/2CX14-) 11 038,750 1 526,852 0 13,83 1 103,875 FR MAC/*8ABD. Mackerel VIIIa, VIIIb and VIIId (special condition to MAC/8C3411) 97,975 0 0 0 9,798 FR MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 2 164,795 1 921,055 0 88,74 216,480 FR MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 22 062,050 16 458,385 1 526,852 81,52 2 206,205 FR MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 259,437 105,459 0 40,65 25,944 FR NEP/*07U16 Norway lobster Functional Unit 16 of ICES Subarea VII (special condition to NEP/07.) 0,600 0 0 0 0,060 FR NEP/07. Norway lobster VII 6 226,346 510,475 0 8,20 622,635 FR NEP/08C. Norway lobster VIIIc 12,235 0,931 0 7,61 1,224 FR NEP/2AC4-C Norway lobster Union waters of IIa and IV 23,971 0 0 0 2,397 FR NEP/5BC6. Norway lobster VI; Union and international waters of Vb 146,888 0 0 0 14,689 FR NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 4 317,546 4 144,563 0 95,99 172,983 FR OTH/*07D. Boarfish and whiting VIId (special condition to JAX/*07D) 13,005 0 0 0 1,301 FR OTH/*08C2 Boarfish and whiting VIIIc (special condition to JAX/*08C2) 115,083 0 0 0 11,508 FR OTH/*2A-14 Boarfish, whiting and mackerel Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (special condition to JAX/2A-14) 230,155 0 0 0 23,016 FR OTH/*2AC4C Dab and whiting Union waters of IIa and IV (special condition to SPR/2AC4-C) 58,338 0 0 0 5,834 FR PLE/07A. Plaice VIIa 13,360 0,009 0 0,07 1,336 FR PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 1 571,420 169,069 0 10,76 157,142 FR PLE/7DE. Plaice VIId and VIIe 7 290,672 1 761,246 0 24,16 729,067 FR PLE/7FG. Plaice VIIf and VIIg 118,884 107,918 0 90,78 10,966 FR PLE/7HJK. Plaice VIIh, VIIj and VIIk 63,174 45,377 0 71,83 6,317 FR POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 11 412,218 11 092,127 0 97,20 320,091 FR POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 3 091,362 2 374,600 0 76,81 309,136 FR RTX/*5B67- Roughhead and roundnose grenadier Union and international waters of Vb, VI and VII (special condition to RTX/8X14-) 12,110 0 0 0 1,211 FR RTX/*8X14- Roughhead and roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV (special condition to RTX/5B67-) 368,820 0 0 0 36,882 FR RTX/5B67- Roughhead and roundnose grenadier Union and international waters of Vb, VI and VII 3 688,200 0 438,303 11,88 368,820 FR RTX/8X14- Roughhead and roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 121,100 0 0,517 0,43 12,110 FR SOL/07D. Common sole VIId 2 125,436 1 336,935 0 62,90 212,544 FR SOL/07E. Common sole VIIe 339,538 245,060 0 72,17 33,954 FR SOL/24-C. Common sole Union waters of II and IV 544,859 362,089 0 66,46 54,486 FR SOL/7FG. Common sole VIIf and VIIg 73,799 71,514 0 96,90 2,285 FR SOL/7HJK. Common sole VIIh, VIIj and VIIk 113,397 76,921 0 67,83 11,340 FR SOL/8AB. Common sole VIIIa and VIIIb 3 168,560 3 054,191 0 96,39 114,369 FR SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 2 906,900 0,550 0 0,02 290,690 FR USK/04-C. Tusk Union waters of IV 48,888 4,513 0 9,23 4,889 FR USK/1214EI Tusk Union and international waters of I, II and XIV 6,704 2,295 0 34,25 0,670 FR USK/567EI. Tusk Union and international waters of V, VI and VII 610,505 194,893 0 31,92 61,051 FR WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 14 893,709 10 155,970 0 68,19 1 489,371 FR WHG/07A. Whiting VIIa 3,213 0,048 0 1,50 0,321 FR WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 7,129 4,698 0 65,89 0,713 FR WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 13 959,449 9 064,522 0 64,93 1 395,945 IE ANF/07. Anglerfish VII 3 812,117 3 730,886 0 97,87 81,231 IE ARU/34-C Greater silver smelt Union waters of III and IV 4,708 0 0 0 0,471 IE ARU/567. Greater silver smelt Union and international waters of V, VI and VII 305,009 0 0 0 30,501 IE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 14,460 0 0 0 1,446 IE BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 1,130 0 0 0 0,113 IE COD/07A. Cod VIIa 102,654 101,892 0 99,26 0,762 IE COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 979,458 881,453 0 89,99 97,946 IE GFB/567- Greater forkbeard Union and international waters of V, VI and VII 67,527 13,305 0 19,70 6,753 IE GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 2,810 0 0 0 0,281 IE HAD/07A. Haddock VIIa 718,876 647,222 0 90,03 71,654 IE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 1 153,149 1 034,274 0 89,69 115,315 IE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 370,443 362,056 0 97,74 8,387 IE HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 1 799,245 1 784,820 0 99,20 14,425 IE HER/07A/MM Herring VIIa 191,120 142,689 0 74,66 19,112 IE HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 2 095,457 2 048,141 0 97,74 47,316 IE HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 1 078,680 677,310 0 62,79 107,868 IE HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 17 350,750 14 788,415 0 85,23 1 735,075 IE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 3 553,596 3 551,742 0,200 99,95 1,854 IE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 30 845,648 27 543,319 0 89,29 3 084,565 IE LEZ/07. Megrims VII 3 335,446 2 610,051 0 78,25 333,545 IE LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 740,267 681,784 0 92,10 58,483 IE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 818,423 755,178 0 92,27 63,245 IE MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 77 399,963 52 319,366 24 437,060 99,17 643,537 IE MAC/*2AN- Mackerel Norwegian waters of IIa (special condition to MAC/2CX14-) 6 895,400 0 0 0 689,540 IE MAC/*4A-EN Mackerel Union waters of IIa; Union and Norwegian waters of IVa. (special condition to MAC/2CX14-) 51 154,700 24 437,060 0 47,77 5 115,470 IE MAC/*FRO2 Mackerel Faroese waters (special condition to MAC/2CX14-) 6 042,000 0 0 0 604,200 IE NEP/07. Norway lobster VII 10 337,529 8 393,441 1 111,580 91,95 832,508 IE NEP/*07U16 Norway lobster Functional Unit 16 of ICES Subarea VII (special condition to NEP/07.) 1 282,773 1 111,580 0 86,65 128,277 IE NEP/5BC6. Norway lobster VI; Union and international waters of Vb 244,517 111,408 0 45,56 24,452 IE PLE/07A. Plaice VIIa 783,388 613,906 0 78,37 78,339 IE PLE/7HJK. Plaice VIIh, VIIj and VIIk 46,810 34,207 0 73,08 4,681 IE POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 187,995 184,611 0 98,20 3,384 IE RTX/5B67- Roughhead and roundnose grenadier Union and international waters of Vb, VI and VII 270,000 0 0 0 27,000 IE RTX/8X14- Roughhead and roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 5,500 0 0 0 0,550 IE SOL/7FG. Common sole VIIf and VIIg 23,000 21,278 0 92,51 1,722 IE SOL/7HJK. Common sole VIIh, VIIj and VIIk 117,980 98,216 0 83,25 11,798 IE USK/567EI. Tusk Union and international waters of V, VI and VII 57,844 1,891 0 3,27 5,784 IE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 27 758,979 27 657,544 0 99,63 101,435 IE WHG/07A. Whiting VIIa 56,811 51,861 0 91,29 4,950 IE WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 92,724 86,560 0 93,36 6,164 IE WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 8 115,560 7 748,739 0 95,48 366,821 LT HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 6 549,611 0 5 196,344 79,34 654,961 LT SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 11 715,984 0 11 540,702 98,50 175,282 LV HER/03D.RG Herring Subdivision 28.1 19 351,340 19 077,824 0 98,59 273,516 LV SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 28 158,280 0 28 103,468 99,81 54,812 NL ANF/07. Anglerfish VII 0,503 0,408 0 81,60 0,050 NL ANF/2AC4-C Anglerfish Union waters of IIa and IV 91,015 90,705 0 99,65 0,310 NL ARU/1/2. Greater silver smelt Union and international waters of I and II 21,111 0 0 0 2,111 NL ARU/34-C Greater silver smelt Union waters of III and IV 37,300 11,494 0 30,82 3,730 NL ARU/567. Greater silver smelt Union and international waters of V, VI and VII 3 230,912 2 413,567 0 74,70 323,091 NL BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 2,500 1,213 0 48,52 0,250 NL COD/07D. Cod VIId 51,495 37,302 0 72,43 5,150 NL COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 1,633 0,949 0 58,22 0,163 NL GFB/567- Greater forkbeard Union and international waters of V, VI and VII 0,539 0 0 0 0,054 NL GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 16,000 0,108 0 0,68 1,600 NL HAD/2AC4. Haddock IV; Union waters of IIa 386,116 144,413 0 37,40 38,612 NL HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 4,124 2,238 0 54,32 0,412 NL HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 3 164,382 2 666,973 476,491 99,34 20,918 NL HER/4AB. Herring Union and Norwegian waters of IV north of 53o 30 ² N 73 657,574 0 73 435,674 99,70 221,900 NL HER/4CXB7D Herring IVc, VIId 23 747,145 14 189,866 9 022,588 97,75 534,691 NL HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 400,693 361,791 0 90,29 38,902 NL HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 1 124,797 1 014,755 0 90,22 110,042 NL HKE/2AC4-C Hake Union waters of IIa and IV 64,137 52,381 0 81,67 6,414 NL HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 807,372 730,256 0 90,45 77,116 NL HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 27,810 0 0 0 2,781 NL JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 40 649,153 23 325,470 2 710,672 64,05 4 064,915 NL LEZ/2AC4-C Megrims Union waters of IIa and IV 11,998 1,674 0 13,95 1,200 NL LIN/04-C. Ling Union waters of IV 0,556 0,057 0 10,18 0,056 NL MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 5 079,008 3 871,979 1 181,073 99,49 25,956 NL MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 31 940,013 17 259,982 12 474,922 93,10 2 205,109 NL MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 202,102 0 0 0 20,210 NL NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 807,689 1 457,785 0 80,64 180,769 NL PLE/03AN. Plaice Skagerrak 1 762,000 1 482,449 0 84,13 176,200 NL PLE/07A. Plaice VIIa 9,490 0 0 0 0,949 NL PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 62 766,999 31 854,508 0 50,75 6 276,700 NL PLE/7DE. Plaice VIId and VIIe 82,000 57,347 0 69,94 8,200 NL PLE/7HJK. Plaice VIIh, VIIj and VIIk 2,000 0 0 0 0,200 NL PRA/2AC4-C Northern prawn Union waters of IIa and IV 52,219 0 0 0 5,222 NL SOL/24-C. Common sole Union waters of II and IV 10 465,521 9 395,404 0 89,77 1 046,552 NL SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 19,704 15,780 0 80,10 1,970 NL SOL/7HJK. Common sole VIIh, VIIj and VIIk 5,369 0 0 0 0,537 NL SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 1 994,331 1 789,062 0 89,71 199,433 NL WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 58 287,631 52 824,737 5 215,938 99,58 246,956 NL WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 624,849 583,315 0 93,35 41,534 PL HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 49 717,316 0 41 211,428 82,89 4 971,732 PL PLE/3BCD-C Plaice Union waters of Subdivisions 22-32 355,000 0 157,218 44,29 35,500 PL SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 61 341,689 0 60 046,792 97,89 1 294,897 PT ALF/3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 202,832 202,206 0 99,69 0,626 PT ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 679,527 674,684 0 99,29 4,843 PT BSF/8910- Black scabbardfish Union and international waters of VIII, IX and X 4 053,375 2 471,431 0 60,97 405,338 PT GFB/1012- Greater forkbeard Union and international waters of X and XII 49,900 11,609 0 23,26 4,990 PT GFB/89- Greater forkbeard Union and international waters of VIII and IX 13,300 13,206 0 99,29 0,094 PT HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 3 654,105 2 396,605 0 65,59 365,411 PT JAX/08C. Horse mackerel VIIIc 1 546,307 0 0 0 154,631 PT JAX/09. Horse mackerel IX 55 492,464 27 535,389 1 338,790 52,03 5 549,246 PT JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 17,790 0,381 0 2,14 1,779 PT LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 104,795 101,395 0 96,75 3,400 PT LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 7,660 0,005 0 0,07 0,766 PT SBR/09- Red Seabream Union and international waters of IX 76,134 76,107 0 99,97 0,027 PT SBR/10- Red Seabream Union and international waters of X 584,968 550,506 0 94,11 34,462 PT WHB/8C3411 Blue whiting VIIIc, IX and X; Union waters of CECAF 34.1.1 6 690,350 3 456,923 0 51,67 669,035 SE ANF/2AC4-C Anglerfish Union waters of IIa and IV 10,970 0,441 0 4,02 1,097 SE ARU/34-C Greater silver smelt Union waters of III and IV 38,850 0,517 0 1,33 3,885 SE HAD/2AC4. Haddock IV; Union waters of IIa 263,079 10,510 0 3,99 26,308 SE HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 397,900 129,509 0 32,55 39,790 SE HER/03A. Herring IIIa 28 081,933 18 563,806 8 445,325 96,18 1 072,802 SE HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 7,100 0 0 0 0,710 SE HER/30/31. Herring Subdivisions 30-31 28 910,750 0 22 160,518 76,65 2 891,075 SE HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 58 883,660 0 56 906,954 96,64 1 976,706 SE HER/4AB. Herring Union and Norwegian waters of IV north of 53o 30 ² N 7 262,106 0 7 261,465 99,99 0,641 SE HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 254,578 49,518 0 19,45 25,458 SE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 35,902 0 0 0 3,590 SE LIN/04-C. Ling Union waters of IV 1,111 0,374 0 33,69 0,111 SE LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 19,237 18,078 0 93,96 1,159 SE MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 3 790,932 1 510,263 2 278,081 99,93 2,588 SE NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 3 047,538 1 369,226 0 44,93 304,754 SE PLE/03AN. Plaice Skagerrak 491,000 211,815 0 43,14 49,100 SE PLE/3BCD-C Plaice Union waters of Subdivisions 22-32 57,360 0 43,377 75,62 5,736 SE POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 349,332 320,064 0 91,62 29,268 SE PRA/03A. Northern prawn IIIa 2 087,378 1 789,946 0 85,75 208,738 SE PRA/2AC4-C Northern prawn Union waters of IIa and IV 81,131 0 0 0 8,113 SE SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 22,804 15,410 0 67,59 2,280 SE SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 14 240,413 12 552,916 0 88,15 1 424,041 SE SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 42 163,942 0 42 163,857 100 0,085 SE USK/04-C. Tusk Union waters of IV 6,667 0,015 0 0,22 0,667 SE USK/3A/BCD Tusk IIIa; Union waters of Subdivisions 22-32 7,777 0,818 0 10,51 0,778 SE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 138,441 123,984 0 89,56 13,844 UK ALF/3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 1,101 0,959 0 87,18 0,110 UK ANF/07. Anglerfish VII 8 025,034 7 360,432 95,703 92,91 568,899 UK ANF/2AC4-C Anglerfish Union waters of IIa and IV 9 797,963 9 392,306 296,200 98,88 109,457 UK ARU/1/2. Greater silver smelt Union and international waters of I and II 43,334 0 0 0 4,333 UK ARU/34-C Greater silver smelt Union waters of III and IV 17,780 0 0 0 1,778 UK ARU/567. Greater silver smelt Union and international waters of V, VI and VII 265,296 0 0 0 26,530 UK BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 979,254 274,955 0 28,08 97,925 UK BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 193,872 95,670 0 49,35 19,387 UK COD/07A. Cod VIIa 37,438 35,578 0 95,03 1,860 UK COD/07D. Cod VIId 186,791 101,389 0 54,28 18,679 UK COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 494,894 365,166 0 73,79 49,489 UK GFB/567- Greater forkbeard Union and international waters of V, VI and VII 979,679 102,640 0 10,48 97,968 UK GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 973,866 498,005 0 51,14 97,387 UK HAD/07A. Haddock VIIa 895,028 824,703 0 92,14 70,325 UK HAD/2AC4. Haddock IV; Union waters of IIa 44 463,699 20 552,991 5 866,096 59,42 4 446,370 UK HAD/5BC6A. Haddock Union and international waters of Vb and VIa 5 076,920 3 100,594 0 61,07 507,692 UK HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 2 560,581 2 159,979 0 84,36 256,058 UK HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 747,681 691,950 0 92,55 55,731 UK HER/07A/MM Herring VIIa 4 432,271 4 244,745 0 95,77 187,526 UK HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 4 061,253 4 030,984 0 99,25 30,269 UK HER/4CXB7D Herring IVc, VIId 6 373,831 3 656,580 2 650,100 98,95 67,151 UK HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 4 058,102 3 254,256 0 80,19 405,810 UK HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 625,000 559,288 0 89,49 62,500 UK HKE/2AC4-C Hake Union waters of IIa and IV 5 317,387 5 052,298 0 95,01 265,089 UK HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 8 023,472 7 276,541 0,825 90,70 746,106 UK JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 8 077,217 1 812,566 9,200 22,55 807,722 UK LEZ/07. Megrims VII 3 549,559 2 836,468 0 79,91 354,956 UK LEZ/2AC4-C Megrims Union waters of IIa and IV 2 726,854 1 275,606 0 46,78 272,685 UK LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 1 772,459 810,197 0 45,71 177,246 UK LIN/04-C. Ling Union waters of IV 2 514,637 2 426,024 0 96,48 88,613 UK LIN/1/2. Ling Union and international waters of I and II 8,889 3,294 0 37,05 0,889 UK LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 0,250 0 0 0 0,025 UK LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 3 895,812 2 767,206 0 71,03 389,581 UK MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 8 548,958 8 158,138 337,892 99,38 52,928 UK NEP/07. Norway lobster VII 8 901,554 7 104,602 280,166 82,96 890,155 UK NEP/2AC4-C Norway lobster Union waters of IIa and IV 10 801,299 9 444,267 0 87,44 1 080,130 UK NEP/5BC6. Norway lobster VI; Union and international waters of Vb 17 636,228 14 639,097 1 001,341 83,01 1 763,623 UK PLE/07A. Plaice VIIa 295,619 55,528 0 18,78 29,562 UK PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 27 552,228 17 732,034 0 67,99 2 755,223 UK PLE/7DE. Plaice VIId and VIIe 3 102,958 2 222,660 0 71,63 310,296 UK PLE/7FG. Plaice VIIf and VIIg 30,133 26,662 0 88,49 3,013 UK PLE/7HJK. Plaice VIIh, VIIj and VIIk 16,689 15,141 0 90,72 1,548 UK POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 8 710,224 8 574,199 0 98,44 136,025 UK POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 2 838,928 2 769,953 0 97,57 68,975 UK PRA/2AC4-C Northern prawn Union waters of IIa and IV 564,611 0 0 0 56,461 UK RTX/5B67- Roundnose grenadier Union and international waters of Vb, VI and VII 216,400 0 5,455 2,52 21,640 UK SOL/07D. Common sole VIId 476,158 391,327 0 82,18 47,616 UK SOL/07E. Common sole VIIe 646,087 621,561 0 96,20 24,526 UK SOL/24-C. Common sole Union waters of II and IV 783,292 705,362 0 90,05 77,93 UK SOL/7FG. Common sole VIIf and VIIg 179,041 174,237 0 97,32 4,804 UK SOL/7HJK. Common sole VIIh, VIIj and VIIk 84,890 63,030 0 74,25 8,489 UK SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 2 149,500 22,754 0 1,06 214,950 UK USK/04-C. Tusk Union waters of IV 106,665 41,026 0 38,46 10,667 UK USK/1214EI Tusk Union and international waters of I, II and XIV 6,603 0,965 0 14,62 0,660 UK USK/567EI. Tusk Union and international waters of V, VI and VII 265,405 51,535 0 19,42 26,541 UK WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 41 868,135 38 270,215 0 91,41 3 597,920 UK WHG/07A. Whiting VIIa 23,112 5,054 0 21,87 2,311 UK WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 122,328 120,533 0 98,53 1,795 UK WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 1 501,620 1 139,087 0 75,86 150,162 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers from 2015 to 2016 in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3), with Article 5a of Council Regulation (EU) No 1221/2014 (OJ L 330, 15.11.2014, p. 16), with Article 18a of Council Regulation (EU) 2015/104 (OJ L 22, 28.1.2015, p. 1), with Article 15(9) of Regulation (EU) No 1380/2013 or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009 (OJ L 343, 22.12.2009, p. 1). (2) Special condition set out in the Annexes of the relevant fishing opportunities Regulations.